AO 245D (CASD Rev. lfl9) Judgment in a Criminal Case for Revocations
A|TN} 2019

UNITED STATES DISTRICT COL‘RT .
cogsa us olstalct deceit
SOUTHERN DISTRICT OF CALIFORNIA §$u‘raeaw ols“rs/\Lc‘r tie eas§§o§dgrl¢

uNrrED sTATEs or AMERICA JUDGMENT IN A CRIMINAL CA`SE"

(For Revocation of Probation or Supervised Release)
(For Offenses Committed On or Afcer November l, 1987)

 

 

 

 

 

 

 

 

 

 

 

V.
ELFEGO CASTRO_ROMAN Case Numbef`§ l 9CR702 l-DMS

William Burgener CJA
Defendant’s Attomey

REGISTRATION No. 44266424

m _

THE DEFENDANTZ

admitted guilt to violation of allegation(s) No. 1 AND 2 (Judicial NOtiCC Tak€n)

I:l Was found guilty in violation of allegation(s) No. after denial Of guilty

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
l Committed a federal, state or local offense

2 Illegal entry into the United States

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmcs, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant’s economic circumstances

Anril 10. 2019 \

Date of lmposition of Sentenc

NM.

HON. Daframabraw
UNITED STATES DISTRICT JUDGE

 

l
f

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ELFEGO CASTRO-ROMAN Judgment - Page 2 of 2
CASE NUMBER: 19CR7021~DMS
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
EIGHT (S) MONTHS, consecutive to 18ch l 53-DMS.

|:||:|

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
|___| at A.M. on

 

 

[| as notified by the United States Marshal.

The defendant shall surrender for service of Sentence at the institution designated by the Bureau of
Prisons:

[| on or before
|:l as notified by the United States Marshal.
l:| as notified by the Probation or Pretrial Services Of`fice.

RETURN

I have executed this judgment as follows:

at

Defendant delivered on to

, with a certified copy of this judgment

 

 

UNITED STATES MARSHAL

 

By DEPUTY UNITED STATES MARSHAL

19CR7021-DMS

